DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Response to Amendment
The amendment filed on 10/14/2021 has been entered. Claim 1 is currently amended.  Claims 1-2 are pending with claim 2 withdrawn from consideration.  Claim 1 is under examination in this office action.

Response to Arguments
Applicant’s argument, see page 4, filed on 10/14/2021, with respect to the 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art Altschuler’s steel pipe have a wall thickness of about 2 mm to about 8 mm.  Therefore, Altschuler does not disclose the limitation of “a wall thickness of the hot-rolled seamless steel pipe is 10 to 45 mm” in claim 1.
The prior art differs from the claimed invention in that it discloses a wall thickness having an upper limit of “about 8 mm”, whereas the claims recite a lower limit of 10 mm.  Nevertheless, where the only difference between the prior art and the claims is a recitation of relative dimensions, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984); MPEP 2144.04.  See also In re Rose, 220 F.2d 459, 463 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form a sheet having a thickness within the claimed range with a reasonable expectation of similar performance.
Alternatively, the term “about” demonstrates that Altschuler did not intend the range of about 2 mm to about 8 mm to be limited to the exact endpoints.  The upper limit of “about 8 mm” is interpreted as encompassing values above 8 mm, including the claimed lower limit of 10 mm.  Therefore, Altschuler’s range of “about 2 mm to about 8 mm” overlaps the claimed range.
Applicant made argument that Altschuler does not disclose the properties recited in claim 1, including a tensile strength of 980 MPa or more, an impact value at -40°C using a 2 mm V-notch Charpy specimen (referred to herein simply as "Charpy impact value at -40°C") of 75 J/cm2 or more, and a Pcm value represented by Formula [A] in claim 1 of 0.30 or less.
However, Altschuler teaches tensile strength above about 965 MPa [0016], overlapping the claimed 980 MPa.  In terms of Charpy impact value, Altschuler possesses the claimed composition and microstructure.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.   Therefore, the claimed physical properties will necessarily be present.  The claimed Pcm in formula [A] is met by choosing chemical composition in the overlapping ranges, as stated in previous office action. 
Applicant made argument that Altschuler does not disclose a hot rolled pipe as a final product, and instead, the pipe in Altschuler is always cold drawn. Hot rolling is merely disclosed as one preliminary step (see "forming a tube" in claim 1 of Altschuler), which is always followed by "cold drawing ... to form a final tube" (see also claim 1 of Altschuler).
However, the recited “hot-rolled” pipe is a product-by-process limitation, which, upon further consideration, merely imparts the seamless steel pipe of recited composition and structure.  See MPEP 2113.  Therefore, the examiner reasonably considers the seamless steel pipe of the prior art to meet the instant claim with overlapping composition and structure, absent concrete evidence to the contrary.  In addition, Altschuler expressively teaches that “In some embodiments, the tube can be formed by piercing and hot rolling a bar into a seamless tube at a temperature between about 1000 and about 1300°C” [0017].  Altschuler’s process comprises cold drawing as well as hot-rolling.  Even though the instant claim recites hot-rolling, it does not exclude cold drawing.  Therefore, Altschuler’s pipe meets the claimed “hot-rolled” pipe.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Altschuler et al (US 20130264123 A1).
Regarding claim 1, the examiner recognizes that the recited “hot-rolled” pipe is a product-by-process limitation, which, upon further consideration, merely imparts the seamless steel pipe of recited composition and structure.  See MPEP 2113.  Therefore, the examiner reasonably considers the seamless steel pipe of the prior art to meet the instant claim with overlapping composition and structure as stated below, absent concrete evidence to the contrary.  In addition, Altschuler teaches a seamless or welded steel tubes, “the tube can be formed by piercing and hot rolling a bar into a seamless tube” [0017], meeting the claimed hot-rolled seamless steel pipe.
Altschuler teaches a chemical composition overlapping the claimed ranges.
Element
Claim 1
Altschuler [Table I]
C
0.10 to 0.17%
0.18-0.32%
Si
0.05 to 1.0%
0.1-0.6
Mn
0.05 to 1.2%
0.3-1.6
P
0.025% or less
0.03 or less
S
0.005% or less
0.01 or less
Cu
0.20% or less
0.3 or less
N
0.007% or less
0.02 or less
Ni
0.20 to 0.50%
1.0 or less
Cr
0.30% or more and less than 0.50%
0.2-1.5
Mo
0.30 to 0.50%
0.2-1.0
Nb
0.01 to 0.05%
0.08 or less
Al
0.001 to 0.10%
0.005-0.08
B
0.0005 to 0.0020%
0.008 or less
Ti
0.003 to 0.050%
0.1 or less
V
0.01 to 0.20%
0.1 or less
Ca+Mg+REM
0 to 0.025%
Ca=0.008 or less
Fe and others
balance
balance


Altschuler teaches “the general C content range is preferably about 0.18 to about 0.32 wt. %” [0036].  One of ordinary skill would consider “preferably about” not to be strict limitation; and “preferably about 0.18%” overlaps the claimed upper limit of 0.17%.  Even if Altchuler’s C content did not overlap with the claimed range, which is not the case, 0.18% is merely close to the claimed 0.17% as explained below.  Applicant discloses that “if the C content is more than 0.20%, the weldability will noticeably decrease” [0028 spec.]; weldability is evaluated by Pcm value; and Pcm needs to be 0.30 or less for good weldability; and Pcm = C + (Si/30) + (Mn/20) + (Cu/20) + (Ni/60) + (Cr/20) + (Mo/15) + (V/10) + 5B [0011 spec.].  The examiner calculates the Pcm from Altchuler’s concentration ranges to be 0.22≤Pcm≤0.64, overlapping the claimed 0.30 or less.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).   Since Altchuler teaches substantially the same Pcm, good weldability is expected in Altschuler’s product.  Therefore, Altschuler’s about 0.18% is merely close to the claimed 0.17%; and a prima facie case of obviousness exists (see MPEP 2144.05.I).
It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).
The claimed Pcm in formula [A] is met by choosing chemical composition in the overlapping ranges, as stated above.
Altschuler teaches the microstructure of the steel tube is at least about 90% tempered martensite (0013), meeting the claimed tempered martensite of 90% or more.
Altschuler teaches tensile strength above about 965 MPa [0016], overlapping the claimed 980 MPa.
Altschuler's Charpy test condition is different from the current invention and thus the result cannot be compared directly.  However, Altshculer as applied above results in a steel pipe meeting both the composition and physical limitations such as Pcm and tensile strength required by Claim 1.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established (MPEP 2112.01)  Therefore, the claimed Charpy impact will necessarily be present.
The prior art differs from the claimed invention in that it discloses a wall thickness having an upper limit of “about 8 mm”, whereas the claims recite a lower limit of 10 mm.  Nevertheless, where the only difference between the prior art and the claims is a recitation of relative dimensions, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984); MPEP 2144.04.  See also In re Rose, 220 F.2d 459, 463 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form a sheet having a thickness within the claimed range with a reasonable expectation of similar performance.
Alternatively, the term “about” demonstrates that Altschuler did not intend the range of about 2 mm to about 8 mm to be limited to the exact endpoints.  The upper limit of “about 8 mm” is interpreted as encompassing values above 8 mm, including the claimed lower limit of 10 mm.  Therefore, Altschuler’s range of “about 2 mm to about 8 mm” overlaps the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762